406 F.2d 768
A/R SELJAN, Paul Jebsen and M/V STOLT SILDRA, Appellants,v.PIONEER LEASING CORP. et al., Appellees.
No. 26095.
United States Court of Appeals Fifth Circuit.
January 29, 1969.
Rehearing Denied March 5, 1969.

B. D. McKinney, Houston, Tex., for appellants; Baker, Botts, Shepherd & Coates, Houston, Tex., of counsel.
James E. Ross, Blades, Crain, Slator, Winters & Ross, Gus A. Schill, Jr., Carl O. Bue, Jr., Royston, Rayzor & Cook, Houston, Tex., for appellees; Alfred L. Deaton III, Houston, Tex., of counsel.
Before GOLDBERG and MORGAN, Circuit Judges, and LIEB, Judge.
PER CURIAM:


1
This is an interlocutory appeal from the District Court's determination of liability in a marine collision which occurred at Lynchburg Bend in the Houston Ship Channel. The factual and legal issues center on the actions of three vessels: the outbound M/V GEORGIA GIRL (a tug pushing two barges carrying fertilizer), the outbound M/V STOLT SILDRA (a loaded tanker), and the inbound SS EVILIZ (a dry cargo vessel). Through a misunderstanding of whistle signals and corresponding maneuvers of the several vessels, a minor collision involving the SS EVILIZ and the lead barge of the M/V GEORGIA GIRL flotilla occurred. In viewing the events transpiring down stream, the M/V STOLT SILDRA, fearing that the damaged barge contained flammable chemicals, put her engines full ahead and attempted to "thread the needle" to get by the congested situation. This action, however, forced the SS EVILIZ to full ahead in order to avoid a collision with the tanker. By taking such action, the SS EVILIZ was able to narrowly avoid a collision with the M/V STOLT SILDRA, but was unable to avoid ramming the barge again. This time the barge was so severely damaged that it sank.


2
The District Court determined that the actions of the M/V STOLT SILDRA and the M/V GEORGIA GIRL were the proximate cause of the collisions and the ensuing damage, thereby exonerating the SS EVILIZ. The finding of fault is a fact issue to which the clearly erroneous rule is applicable. The record is replete with evidence to support the District Court's determination of fault. The ruling of the District Court is affirmed.